Per Curiam,
The learned court below distinctly instructed the jury that if they found that there was a scheme between Brewer and his wife to put all the property in his wife’s name in order to *525shield it from his creditors, they should render a verdict in favor of the plaintiff for the full amount of his claim. The jury, by their verdict for only $166, necessarily found that there was no fraudulent arrangement between Brewer and his wife. They must also be considered as having found that Brewer was not the agent of his wife in his general business. The subject of agency was fully considered, and fairly presented to the jury in the charge, and the jury found in favor of the defendant on that subject except as to the $166. On the question of suretyship the jury found in favor of the defendant and it must therefore be assumed that they found the note was executed by the wife as surety for her busband. There was evidence in the case to warrant the submission of that question to the jury. It was a question of fact and was necessarily to be determined by them.
These were the fundamental questions in the ease and we cannot say there was any error in the treatment of them by the court.
Judgment affirmed.